The question of whether an airport, privately owned but used by the State military forces, should be exempted from taxation is for the legislature. The present inquiry is whether such an airport is an "armory erected" within the meaning of the exemption law, 1 Comp. Laws 1929, § 692.
It has long been the rule, often declared, that statutes exempting private property from taxation are to be strictly construed. As long ago as Lefevre *Page 456 
v. Mayor, etc., of Detroit, 2 Mich. 587, it was held that a statute exempting from taxation "all houses of public worship" did not exempt the grounds upon which the buildings stood. The rule requires statutory language, susceptible of different constructions, to be contracted to restrict exemption rather than expanded to permit it, and prohibits the construction claimed by defendants.
Moreover, the implications of the statute deny the exemption even though a broad presumption be indulged that the legislature intended the law to fit into future conditions produced by inventions in military science and not known when the law was enacted.
Section 692 is the last of four consecutive sections dealing with armories. The three preceding sections concern erection of armories by the State and in them "armory" and "erected" unmistakably are used with reference to the construction of buildings. The rule of context carries the same meaning into the last section.
The construction claimed would exempt areas for drill grounds, larger spaces for rifle ranges, broad acres for flying fields, and many miles for big gun practice. Yet the statute does not mention additional land, set its limits, nor authorize any person to measure it for exemption. The lack of specifications or limitations upon the extent of land included in the exemption demonstrates that the legislature considered that the term used, "armory erected," carries its own boundaries and needs no other limitation because its application to buildings only is clear. The power to exempt private property from taxation, embraced within the other construction, is so extraordinary and unrestrained as, of itself, to *Page 457 
deny such intention of the legislature in the absence of unequivocal statutory words of grant.
In my opinion, the land at bar is not exempt from taxation, and the order of the State tax commission should be set aside, and the officers of the township directed to proceed to the levy and collection of taxes on the premises. No costs will be awarded.
POTTER and NORTH, JJ., concurred with FEAD, J.